Citation Nr: 1540063	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  06-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a January 2009 decision, the Board denied service connection for sleep apnea.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court issued an order granting a Joint Motion for Remand (JMR).  The Board again denied the claim in January 2012.  The Veteran also appealed this denial to the Court.  In January 2014, the Court issued a memorandum decision, vacating and remanding the denial to the Board.  The Board then remanded the claim in September 2014.  Subsequent to the September 2014 remand, the Board sought medical opinions from the Veterans Health Administration (VHA) in April and May 2015.


FINDING OF FACT

Sleep apnea was not shown in service; and, the preponderance of the evidence fails to establish that Veteran's current sleep apnea is the result of a disease or injury during his active duty service


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  September 2005 and March 2006 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's VA treatment records and service treatment records have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.  VA made multiple attempts to obtain apparent inpatient service treatment records.  A June 2011 letter notified the Veteran of the absence of these records and asked him to submit any treatment records or alternative evidence he had in his possession.  The Veteran did not provide any additional evidence in response to this letter.  No further action need be taken.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  

The Veteran underwent a VA examination in July 2010 with a December 2014 addendum opinion.  The Board also obtained an expert medical opinion from VHA in April 2015 with a June 2015 addendum.  The examination and opinions involved a review of the claims file, a thorough examination of the Veteran (examination only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  Taken together, the examination report, addendum opinion, and VHA opinions are more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board remanded the claim most recently in September 2014 for additional evidentiary development including obtaining updated VA treatment records and an addendum medical opinion.  The AOJ obtained updated VA treatment records and obtained an addendum medical opinion in December 2014.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sleep apnea is not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

A review of the medical evidence reflects that the Veteran has been diagnosed with sleep apnea.  See, e.g., VA examination report, July 2010.  The first element of Shedden/Caluza is met.

A review of the service treatment records is negative for any findings of sleep apnea in service.  However, the service treatment records do show treatment for asthma and viral pneumonitis.  The Veteran claims that this inservice respiratory event serves as an inservice disease or injury for his sleep apnea claim.  The Veteran's inservice asthma and pneumonitis qualify as an inservice event.  The outcome of the appeal therefore turns on whether there is competent medical evidence of a nexus between the Veteran's inservice asthma and pneumonitis and his sleep apnea.  See Shedden, supra; Caluza, supra.

The Veteran was examined to determine the etiology of his sleep apnea in July 2010.  The examiner noted his diagnosis of sleep apnea in approximately 2000 after witnessed snoring and apnea by his girlfriend, as well as his claims of difficulty breathing and stopping breathing at night while in service.  The examiner also reviewed the records relating to the Veteran's inservice respiratory problems.  He concluded that the Veteran's inservice symptoms of dyspnea and wheezing and responsiveness to aminophylline and epinephrine were consistent with a diagnosis of asthma exacerbation, acute bronchitis, or pneumonia, not sleep apnea.  As there was no evidence of sleep apnea or sleep apnea symptoms in service and the Veteran's inservice respiratory complaints were not consistent with sleep apnea, the examiner could not find a medical nexus between his military service and his current sleep apnea.

The AOJ obtained an addendum medical opinion in December 2014 to address whether there was any relationship between asthma and sleep apnea.  After reviewing the medical literature as well as the Veteran's claims file, the examiner concluded that there was no link between the Veteran's military service and his current sleep apnea.  She explained that asthma, including nighttime asthma worsening, and sleep apnea are "etiologically, pathophysiologically, and biomechanically independent of each other."  Although poorly controlled asthma is known to worsen at night, it is a chronic inflammatory condition that results in reactive airway dysfunction and airflow obstruction.  This was explained as being distinctly different from sleep apnea, which is the result of a collapsible upper airway.  She concluded that the two conditions are distinctly different and that the medical literature does not support a relationship between sleep apnea and asthma.  She further noted that the Veteran's morbid obesity likely caused or aggravated his sleep apnea.  In light of the lack of evidence linking asthma and sleep apnea and a probable alternative etiology for the Veteran's sleep apnea, the examiner was also unable to link the Veteran's current sleep apnea to his military service.

The Board then obtained an opinion from a VHA pulmonologist in April 2015 with a June 2015 addendum.  The pulmonologist opined that it was less likely than not that there was a relationship between the Veteran's sleep apnea and his military service or his inservice asthma.  He listed the most well-known risk factors for sleep apnea and noted that there were no known risk factors from the Veteran's brief (8 month) period of service.  He further explained that based on the Veteran's inservice symptoms of nighttime wheezing, he could not exclude that he had suboptimally controlled asthma or an exacerbation of asthma.  However, there was no evidence suggesting an asthma exacerbation causes sleep apnea.  He did note that there has been found to be a higher incidence of sleep apnea in patients with asthma, but that this did not imply a causative relationship.  Notably, he referenced an article finding that the relationship between asthma and sleep apnea was significantly dependent on the duration of asthma.  As the Veteran was only in service for 8 months, any asthma developed during that time would not have been of significant duration to cause sleep apnea.  [To the extent that the Veteran is claiming that he currently has asthma that had its onset in service and that his current sleep apnea is secondary to that current condition, the Board notes that he is not service-connected for asthma or any other respiratory condition.]  

These VA and VHA opinions are the only pieces of medical evidence specifically regarding the etiology of the Veteran's sleep apnea.  Notably, although the Veteran discussed his belief that his sleep apnea began in service with his VA physician in July 2006, the provider did not provide a nexus opinion.

The only other evidence that purports to link the Veteran's current sleep apnea to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of pulmonary medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, his inservice symptoms and his current symptoms of sleep apnea), he is not able to provide competent evidence as to the etiology of such complaints or diagnose his inservice symptoms.  Providing such an opinion or diagnosis requires medical expertise in the causes of respiratory conditions, including asthma and sleep apnea, particularly in the context of morbid obesity.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2015).

The claim of entitlement to service connection for sleep apnea must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


